Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 17, 2019 and April 14, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “perpendicular” and “parallel” are rendered indefinite due to the term “substantially”.
Claims 2-11 inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2017/0142241 A1), hereinafter known as Kim, in view of Kim et al. (US PGPUB 2017/0047637 A1).
Regarding claim 1, Kim teaches (Fig. 3C and 22A-22C) an electronic device (300 and 2200) comprising: a foldable housing (Figs. 22B and 22C); a flexible display (2201); at least one printed circuit board (PCB) ([0136]-[0139], [0378]); and a wireless communication circuit (380, [0136]), wherein the foldable housing comprises: a hinge structure ([0385]), a first housing structure (2210) connected to the hinge structure and comprising a first surface (front of 2210) facing in a first direction, a second surface (back of 2210) facing in a direction opposite to the first direction, and a first lateral member (2211, 2212, 2213) surrounding a first space between the first surface and the second surface, and a second housing structure (2220) connected to the hinge structure and comprising a third surface (front of 2220) facing in a second direction, a fourth surface (back of 2220) facing in a direction opposite to the second direction, and a second lateral member (2221, 2222, 2223) surrounding a second space between the third surface and the fourth surface, wherein the first lateral member (2211, 2212, 2213) comprises: a first conductive portion (323, 2213) extending along the hinge structure, a second conductive portion (321, 2211) extending substantially perpendicular to the first conductive portion (323, 2213), a third conductive portion (324, 2212) extending substantially parallel to the first conductive portion (323, 2213), a first non-conductive portion (331, 2216) connected between the first and second conductive portions, and a second non-conductive portion (332, 2215) connected between the second and third conductive portions, wherein the first (2210) and second housing structures (2220) are configured to fold along the hinge structure such that the first surface faces the third surface in a folded state and the second direction is equal to the first direction in an unfolded state (Fig. 22B and 22C; [0388]), wherein the flexible display (2201) comprises a first conductive layer that extends from the first surface to the third surface, wherein the at least one PCB (370) is disposed in the first space and comprises a second conductive layer (371, 372; [0138]) forming an annular path together with a part of the first conductive portion (323, 2213), the first non-conductive portion (331, 2216), and a part of the second conductive portion (321, 2211; [0140]), and wherein the wireless communication circuit (380) is disposed on the at least one PCB (370; [0139]) but does not specifically teach electrically connected to a first point of the first conductive portion on the annular path and to a second point of the second conductive portion outside the annular path.

    PNG
    media_image1.png
    594
    425
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    548
    468
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    540
    421
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    484
    431
    media_image4.png
    Greyscale

However, Kim et al. teaches (Fig. 12A and 13A) wherein the wireless communication circuit is electrically connected to a first point (1230 and 1330) of the first conductive portion (1211 and 1311) on the annular path (1234 and 1340) and to a second point (1220 and 1320) of the second conductive portion (1214 and 1314) outside the annular path (1234 and 1340).

    PNG
    media_image5.png
    624
    506
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    582
    502
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the wireless communication circuit is electrically connected to a first point of the first conductive portion on the annular path and to a second point of the second conductive portion outside the annular path,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 2, Kim further teaches (Fig. 3C and 22A-22C) wherein the hinge structure comprises a conductive material ([0385]).
Regarding claim 3, Kim further teaches (Fig. 3C and 22A-22C) wherein at least a part of the hinge structure is electrically connected to the first housing structure ([0385]).
Regarding claim 4, Kim doesn’t specifically teach further comprising: a switching element electrically connected between the second conductive layer and a third point of the second conductive portion, wherein the third point is disposed closer to the first non-conductive portion than the second point.
However, Kim et al. teaches (Fig. 12A and 13A) a switching element (1210 and 1310) electrically connected between the second conductive layer (GND of PCB) and a third point of the second conductive portion (12143 and 13143), wherein the third point is disposed closer to the first non-conductive portion (1318) than the second point.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “a switching element electrically connected between the second conductive layer and a third point of the second conductive portion, wherein the third point is disposed closer to the first non-conductive portion than the second point,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 5, Kim doesn’t specifically teach wherein the wireless communication circuit is configured to at least one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element.
However, Kim et al. teaches (Fig. 12A and 14) wherein the wireless communication circuit is configured to at least one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element (1234; [0241] and [0261]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the wireless communication circuit is configured to at least one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 6, Kim doesn’t specifically teach wherein the wireless communication circuit is configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element.
However, Kim et al. teaches (Fig. 13A and 14) wherein the wireless communication circuit is configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element (1340; [0251] and [0261]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the wireless communication circuit is configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 7, Kim doesn’t specifically teach wherein the first frequency band is relatively higher than the second frequency band.
However, Kim et al. teaches (Fig. 12A and 13A) wherein the first frequency band is relatively higher than the second frequency band (1340 is longer than 1234 so frequency of 1234 is higher than 1340; [0261] and [0263]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the first frequency band is relatively higher than the second frequency band,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 8, Kim doesn’t specifically teach wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion.
However, Kim et al. teaches (Fig. 11) wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion ([0227]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 9, Kim doesn’t specifically teach wherein the second conductive layer comprises a ground plane of the at least one PCB, and wherein the second conductive layer is electrically connected to a fourth point of the first conductive portion.
However, Kim et al. teaches (Fig. 12A and 13A) a second conductive layer comprises a ground plane of the at least one PCB (GND), and wherein the second conductive layer is electrically connected to a fourth point of the first conductive portion (12111 and 13111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “a second conductive layer comprises a ground plane of the at least one PCB, and wherein the second conductive layer is electrically connected to a fourth point of the first conductive portion,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 10, Kim doesn’t specifically teach wherein the fourth point is disposed farther from the first non-conductive portion than the first point.
However, Kim et al. teaches (Fig. 12A and 13A) wherein the fourth point is disposed farther from the first non-conductive portion than the first point (12111 and 13111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include wherein the fourth point is disposed farther from the first non-conductive portion than the first point,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 11, Kim further teaches (Fig. 3C and 22A-22C) wherein the second housing structure (2220) further includes a third non-conductive portion (2225) and a fourth non-conductive portion (2226) which are disposed at positions facing the first and second non-conductive portions (2215 and 2216) of the first housing structure, respectively, when the first and second housing structures are in the folded state ([0388]).
Regarding claim 12, Kim teaches (Fig. 3C and 22A-22C) an electronic device (300 and 2200) comprising: a foldable housing (Figs. 22B and 22C); a display (2201); at least one printed circuit board (PCB) ([0136]-[0139], [0378]); a wireless communication circuit (380, [0136]); wherein the foldable housing comprises: a conductive hinge structure ([0385]), a first housing structure (2210) connected to the conductive hinge structure and comprising a first surface (front of 2210) facing in a first direction, a second surface (back of 2210) facing in a direction opposite to the first direction, and a first lateral member (2211, 2212, 2213) surrounding a first space between the first surface and the second surface, and a second housing structure (2220) connected to the conductive hinge structure and comprising a third surface (front of 2220) facing in a second direction, a fourth surface (back of 2220) facing in a direction opposite to the second direction, and a second lateral member (2221, 2222, 2223) surrounding a second space between the third surface and the fourth surface, wherein the first lateral member (2211, 2212, 2213) comprises: a first conductive portion (323, 2213) extending along the conductive hinge structure at least in part, a second conductive portion (321, 2211) extending from the first conductive portion (323, 2213), a third conductive portion (324, 2212) extending from the second conductive portion (321, 2211), a first non-conductive portion (331, 2216) connected between the first and second conductive portions, and a second non-conductive portion (332, 2215) connected between the second and third conductive portions, wherein the first (2210) and second housing structures (2220) are foldable such that the first surface faces the third surface in a folded state and the second direction is equal to the first direction in an unfolded state (Fig. 22B and 22C; [0388]), wherein the display (2201) extends from at least a part of the first surface (front of 2210) to at least a part of the third surface (front of 2220), wherein the at least one PCB (370) is disposed in the first space and comprises a conductive layer (371, 372; [0138]) forming an annular path together with a part of the first conductive portion (323, 2213), the first non-conductive portion (331, 2216), and a part of the second conductive portion (321, 2211; [0140]), wherein the wireless communication circuit (380) is disposed on the at least one PCB (370; [0139]) but does not specifically teach a switching element; and at least one processor, wherein the wireless communication circuit is electrically connected to a first point of the first conductive portion on the annular path and to a second point of the second conductive portion outside the annular path, wherein the switching element is disposed on the at least one PCB and selectively and electrically connected between the conductive layer and a third point of the second conductive portion to selectively form the annular path, and wherein the at least one processor controls the switching element to selectively determine the annular path according to state information of the electronic device.
However, Kim et al. teaches (Fig. 12A and 13A) a switching element (1210 and 1310); and at least one processor (1202 and 1302), wherein the wireless communication circuit is electrically connected to a first point (1230 and 1330) of the first conductive portion (1211 and 1311) on the annular path (1234 and 1340) and to a second point (1220 and 1320) of the second conductive portion (1214 and 1314) outside the annular path (1234 and 1340), wherein the switching element (1210 and 1310) is disposed on the at least one PCB (PCB) and selectively and electrically connected between the conductive layer (GND) and a third point (12143 and 13143) of the second conductive portion (1214 and 1314) to selectively form the annular path (1234 and 1340), and wherein the at least one processor (1202 and 1302) controls the switching element (1210 and 1310) to selectively determine the annular path according to state information (1206 and 1306) of the electronic device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “a switching element; and at least one processor, wherein the wireless communication circuit is electrically connected to a first point of the first conductive portion on the annular path and to a second point of the second conductive portion outside the annular path, wherein the switching element is disposed on the at least one PCB and selectively and electrically connected between the conductive layer and a third point of the second conductive portion to selectively form the annular path, and wherein the at least one processor controls the switching element to selectively determine the annular path according to state information of the electronic device,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 13, Kim further teaches (Fig. 3C and 22A-22C) wherein at least a part of the conductive hinge structure is electrically connected to the first housing structure ([0385]).
Regarding claim 14, Kim doesn’t specifically teach wherein the third point is disposed closer to the first non-conductive portion than the second point.
However, Kim et al. teaches (Fig. 12A and 13A) wherein the third point is disposed closer to the first non-conductive portion (1318) than the second point.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the third point is disposed closer to the first non-conductive portion than the second point,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 15, Kim doesn’t specifically teach wherein the wireless communication circuit is configured to one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element.
However, Kim et al. teaches (Fig. 12A and 14) wherein the wireless communication circuit is configured to one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element (1234; [0241] and [0261]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the wireless communication circuit is configured to one of transmit or receive a first signal of a first frequency band through the first point and the annular path when the second conductive layer and the third point are electrically connected through the switching element,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 16, Kim doesn’t specifically teach wherein the wireless communication circuit is further configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element.
However, Kim et al. teaches (Fig. 13A and 14) wherein the wireless communication circuit is further configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element (1340; [0251] and [0261]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the wireless communication circuit is further configured to at least one of transmit or receive a second signal of a second frequency band through the first point when the second conductive layer and the third point are electrically disconnected through the switching element,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 17, Kim doesn’t specifically teach wherein the first frequency band is relatively higher than the second frequency band.
However, Kim et al. teaches (Fig. 12A and 13A) wherein the first frequency band is relatively higher than the second frequency band (1340 is longer than 1234 so frequency of 1234 is higher than 1340; [0261] and [0263]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the first frequency band is relatively higher than the second frequency band,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 18, Kim doesn’t specifically teach wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion.
However, Kim et al. teaches (Fig. 11) wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion ([0227]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “wherein the first conductive portion and the second conductive portion are disposed at positions capacitively coupled to each other by the first non-conductive portion,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 19, Kim doesn’t specifically teach wherein the conductive layer comprises a ground plane of the at least one PCB, and wherein the conductive layer is electrically connected to a fourth point of the first conductive portion.
However, Kim et al. teaches (Fig. 12A and 13A) a conductive layer comprises a ground plane of the at least one PCB (GND), and wherein the conductive layer is electrically connected to a fourth point of the first conductive portion (12111 and 13111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include “a conductive layer comprises a ground plane of the at least one PCB, and wherein the conductive layer is electrically connected to a fourth point of the first conductive portion,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Regarding claim 20, Kim doesn’t specifically teach wherein the fourth point is disposed farther from the first non-conductive portion than the first point.
However, Kim et al. teaches (Fig. 12A and 13A) wherein the fourth point is disposed farther from the first non-conductive portion than the first point (12111 and 13111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Kim with Kim et al. to include wherein the fourth point is disposed farther from the first non-conductive portion than the first point,” as taught by Kim et al., for the purpose of reducing deterioration of antenna performance (see also [0351]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845